Citation Nr: 0933255	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) from July 27, 
2003, to October 10, 2004, based on extraschedular criteria.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1987.  

The question of TDIU entitlement based on extaschedular 
criteria for the period from July 27, 2003, to March 16, 
2005, was most recently before the Board of Veterans' Appeals 
(Board) in July 2008, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, through the VA's Appeals 
Management Center (AMC).  The purpose of such remand was to 
permit the AMC to refer the question of extraschedular TDIU 
entitlement for initial review by the Director of the VA's 
Compensation and Pension Service.  Such was accomplished on 
remand, with the Director of the Compensation and Pension 
Service determining in March 2009 that extraschedular 
entitlement to a TDIU was not present prior to October 11, 
2004.  

By its July 2008, the Board denied as a matter of law the 
veteran's entitlement to a schedular TDIU for the period from 
July 27, 2003, through March 16, 2005.  Notice is also taken 
that, on remand, the Remand and Rating Development Team at 
the RO in Huntington, West Virginia, by rating action in May 
2009, found the Veteran entitled to a TDIU for the period 
from October 11, 2004, through November 22, 2005.  As such, 
the issue herein for consideration has been modified to the 
extent that the period for TDIU extraschedular consideration 
is from July 27, 2003, to October 10, 2004.  


FINDING OF FACT

On the basis of extraschedular criteria, including frequent 
hospitalization, the veteran's service-connected 
disabilities, alone, precluded him from engaging and 
retaining substantially gainful employment, consistent with 
his education and work history, during the period from July 
23, 2003, through October 10, 2004.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU, based on 
extraschedular criteria, for the period from July 27, 2003, 
through October 10, 2004, have been met.  38 U.S.C.A. 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as explained below, the Board 
herein finds that the relevant evidence is in approximate 
equipoise as to whether the Veteran's service-connected 
disabilities preclude substantially gainful employment 
consistent with his education and employment background and 
it therefore supports a grant of a TDIU.  As the benefit 
sought on appeal is granted, the need to discuss VA's efforts 
to comply with the VCAA, its implementing regulations, and 
the interpretive jurisprudence, is obviated.  The same is 
true as to whether the AMC complied in full with directives 
set out in the Board's recent remand.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

In this appeal, the Veteran argues that he is entitled to an 
extraschedular TDIU for the period from July 27, 2003, to 
October 10, 2004, citing the severity of his multiple 
service-connected disabilities and their functional 
limitations, medical opinion evidence substantiating such 
assertion, and frequent periods of hospitalization.  The 
Board concurs.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In the matter at hand, service connection was in effect 
during the period in question for hypertensive 
arteriosclerotic heart disease, evaluated as 30 percent 
disabling; degenerative joint disease of the right knee, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left knee, evaluated as 10 percent disabling; 
degenerative joint disease of the left ankle, evaluated as 10 
percent disabling from July 2004; degenerative joint disease 
of the right ankle, evaluated as 10 percent disabling from 
July 2004; and hypertension, evaluated as 10 percent 
disabling from July 2004.  For the period from July 27, 2003, 
to July 18, 2004, a combined disability rating of 50 percent 
was in effect, and for the period on and after July 19, 2004, 
a 60 percent combined rating was in effect.  

Schedular TDIU entitlement was previously denied for the 
period in question by Board action in July 2008.  The 
question thus presented by this appeal is whether, on the 
basis of extraschedular criteria, the Veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities during the 
period from July 27, 2003, through October 10, 2004.  

Information of record is to the effect that the Veteran 
completed two years of college and previously worked as a 
chef, cook, and assistant manager of a restaurant.  Full-time 
employment reportedly ceased in 1988.  

The fact that the veteran's service-connected disabilities 
were 50 and 60 percent disabling during the period in 
question signifies recognition by VA that there was present 
resulting disability and a corresponding industrial 
impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are 
not dispositive of the question of whether service-connected 
disability precluded the Veteran from securing and following 
a substantially gainful occupation.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

In this instance, while the VA's Director of the Compensation 
and Pension Service has determined in the first instance that 
an extraschedular evaluation of total disability is not in 
order, there is substantial evidentiary support for the grant 
of the requested benefit, such that the evidence is at least 
in relative equipoise as to the veteran's ability to work 
during the period in question based on the effects of 
service-connected disabilities.  

Periods of hospitalization were required in March 2004, June 
2004, and on two occasions in September 2004 for treatment of 
service-connected disabilities.  The March 2004 
hospitalization was required for a cardiac stress testing 
and/or imaging for evaluation of the veteran's cardiovascular 
status; coronary angioplasty was carried out.  Bipedal edema 
necessitated periods of hospital care in June and September 
2004, for evaluation and treatment of kidney involvement 
related to the veteran's hypertensive arteriosclerotic heart 
disease.  Testing in June 2004 revealed moderately to 
severely diminished perfusion and excretory function.  Later 
in September 2004, the Veteran was again hospitalized for a 
left knee disorder, including a recent acute injury to that 
knee.  

A document that appears to have a date of July 19, 2004, 
written on a prescription sheet by Dr. C.M.S. (initials used 
to protect privacy) indicates that the Veteran "has been 
diagnosed to have: hypertension, atherosclerotic 
cardiovascular disease, CAD [coronary artery disease]. . . DM 
II [diabetes mellitus, type II], diabetic neuropathy & 
degenerative arthritis + morbid obesity."  The physician 
conveyed that "[b]ecause of the morbid condition he is no 
longer fit for employment."

VA heart and hypertension examinations were undertaken in 
August 2004, with the examiner finding the veteran's 
hypertension to be adequately controlled with medication.  
The Veteran was noted to be having cardiac symptoms when he 
exerted.  Pedal edema was present.  The diagnoses recorded 
included hypertensive arteriosclerotic heart disease and an 
intraventricular conduction defect.  The functional 
classification was of II, meaning mild symptoms and slight 
limitation of activities, and exercise tolerance was to five 
or six metabolic equivalents.  

An August 2004 VA examination report relating to the joints 
indicates that the Veteran had experienced "moderate 
limitations on his daily activities," and the clinician 
observed that he had been "unemployed since 1987."  At that 
time, the Veteran could not endure prolonged standing, 
squatting or kneeling during flares. Based on these data, the 
examiner diagnosed the Veteran with degenerative joint 
disease of the ankles and knees.

As reflected in a January 20, 2005 letter from the veteran's 
private physician, Dr. L.A.C.L., the Veteran had severe 
osteoarthritis of the right knee, which caused him much pain 
and limited his ability to walk to no more than five minutes.  
The Veteran also had difficulty with prolonged sitting, 
squatting and kneeling, and this physician therefore stated 
that "[h]e is found disabled and not able to return to 
gainful work."  While such report was compiled at a point 
beyond the ending date of the period in question, notice is 
taken that it was compiled by a treating physician within 
approximately three months of the closing date of the period 
in which the Veteran seeks a TDIU.  

As indicated above, there is evidence both for and against 
the veteran's entitlement to an extraschedular TDIU, but with 
the frequent periods of hospital care, in combination with 
the limitations imposed by the veteran's service-connected 
cardiac and orthopedic disabilities, it is determined that 
the evidence is in relative equipoise as to whether the 
Veteran was rendered unemployable, due exclusively to 
service-connected disabilities, consistent with his education 
and employment background, during the period from July 27, 
2003, to October 10, 2004.  With application of the doctrine 
of reasonable doubt (38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102), entitlement to a TDIU on an extraschedular basis 
from July 27, 2003, to October 10, 2004, is granted.  


ORDER

A TDIU, based on extraschedular criteria, is assigned for the 
period from July 27, 2003, through October 10, 2004, subject 
to those provisions governing the payment of monetary 
benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


